Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the application filed on March 9, 2021.
Claims 1-7 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of 

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Claims 1 recite(s) (a) for each enrollee, determining a base risk score based on a base risk-adjusted payment model; (b) providing one or more inputs for each enrollee to a machine learning network, the one or more inputs including one or more of Center for Medicare and Medicaid Services Hierarchical Condition Category (CMS-HCC) values, an enrollee claims history, and enrollee historical spending amounts; (c) training the machine learning network based on the one or more inputs to predict future healthcare spending for the enrollees; (d) the machine learning network identifying enrollees whose predicted future healthcare spending differs from an amount determined based on the base risk score; (e) upon identifying an enrollee whose predicted future healthcare spending is greater than the amount determined based on the base risk score, taking one or more of the following actions: performing outreach to or intervention for the identified enrollee; disenrolling or discouraging the identified enrollee from participating in the healthcare insurance program; and capturing additional CMS-HCC values that may increase the payment amounts for the identified enrollee; and (f) upon identifying an enrollee whose predicted future healthcare spending is less than the amount determined based on the base risk score, taking action to retain the identified enrollee, which is subject matter that falls within the enumerated 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations mentioned above only serve to generally link the use of the judicial exception to a particular technological environment or field of use.

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  
	

	Dependent Claims
Dependent claims 2-7 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-7 are not patent eligible.  An 

2. The method of claim 1 wherein the step of providing one or more inputs to the machine learning network for each enrollee includes providing information related to social media activity of each enrollee.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

3. The method of claim 2 wherein the information related to the social media activity of each enrollee is obtained using automated software programs that collect information from social media accounts associated with the enrollees.   (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

4. The method of claim 2 wherein the information related to the social media activity of each enrollee includes one or more of metadata, text data, image data, and video data from social media accounts associated with the enrollees.   (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

5. The method of claim 2 wherein the information related to the social media activity of each enrollee is provided to the machine learning network in lieu of the enrollee claims history.   (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

6. The method of claim 2 wherein the information related to the social media activity of each enrollee is provided to the machine learning network in addition to the enrollee claims history.   (The 

7. The method of claim 1 wherein step (f) includes taking action to retain the identified enrollee for additional plan years through one or more of telephone marketing, direct mailing marketing, and online marketing.   (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Clemens (US 2020/0005213 A1) discloses a system and method to monitor, alert and predict precursory behavior.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 were rejected under 35 U.S.C. 103(a) as being unpatentable over Zarkoob (UA 2020/0219622 A1) and in view of Eberhardt (US 2011/0082712 A1).   
Claim 1:	In regard to the following limitation, Zarkoob teaches:
A computer-implemented method for identifying insurance risk adjustment opportunities for healthcare expenses of healthcare insurance program enrollees, comprising:  (a) for each enrollee, determining a base risk score based on a base risk-adjusted payment model; (Zarkoob:  pgh 4)
(b) providing one or more inputs for each enrollee to a machine learning network, the one or more inputs including one or more of Center for Medicare and Medicaid Services Hierarchical Condition Category (CMS-HCC) values, an enrollee claims history, and enrollee historical spending amounts; (Zarkoob:  pgh 43-58)
(c) training the machine learning network based on the one or more inputs to predict future healthcare spending for the enrollees; (Zarkoob:  pgh 67-70)
(d) the machine learning network identifying enrollees whose predicted future healthcare spending differs from an amount determined based on the base risk score; (Zarkoob:  pgh 74-80)
Zarkoob does not teach the remaining limitations.  However, Eberhardt teaches: 
(e) upon identifying an enrollee whose predicted future healthcare spending is greater than the amount determined based on the base risk score, taking one or more of the following actions: - performing outreach to or intervention for the identified enrollee; - disenrolling or discouraging the identified enrollee from participating in the healthcare insurance program; and capturing additional CMS-HCC values that may increase the payment amounts for the identified enrollee; and (Eberhardt:  pgh 28-30)
(f) upon identifying an enrollee whose predicted future healthcare spending is less than the amount determined based on the base risk score, taking action to retain the identified enrollee.  (Eberhardt:  pgh 80-88)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Zarkoob with the elements as taught by Eberhardt because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Zarkoob (pgh 3-7)    
Claim 7:	Zarkoob/Eberhardt teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Zarkoob teaches:
7. The method of claim 1 wherein step (f) includes taking action to retain the identified enrollee for additional plan years through one or more of telephone marketing, direct mailing marketing, and online marketing.  (Zarkoob:  pgh 77-88.  A candidate chase list is generated.  A chase list is a digital marketing tool.)


Claims 2-6 were rejected under 35 U.S.C. 103(a) as being unpatentable over Zarkoob (UA 2020/0219622 A1) and in view of Eberhardt (US 2011/0082712 A1) and in further view of Amarasingham (US 2017/0132371 A1).   
Claim 2:	Zarkoob/Eberhardt teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Amarasingham teaches:
2. The method of claim 1 wherein the step of providing one or more inputs to the machine learning network for each enrollee includes providing information related to social media activity of each enrollee.  (Amarasingham:  pgh 27)

Claim 3:	Zarkoob/Eberhardt teaches the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Amarasingham teaches:
3. The method of claim 2 wherein the information related to the social media activity of each enrollee is obtained using automated software programs that collect information from social media accounts associated with the enrollees.  (Amarasingham:  pgh 27-30, Fig. 1)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Zarkoob/Eberhardt with the elements as taught by Amarasingham because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Zarkoob (pgh 3-7).      
Claim 4:	Zarkoob/Eberhardt teaches the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Amarasingham teaches:
4. The method of claim 2 wherein the information related to the social media activity of each enrollee includes one or more of metadata, text data, image data, and video data from social media accounts associated with the enrollees.  (Amarasingham:  pgh 27-30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Zarkoob/Eberhardt with the 
Claim 5:	Zarkoob/Eberhardt teaches the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Amarasingham teaches:
5. The method of claim 2 wherein the information related to the social media activity of each enrollee is provided to the machine learning network in lieu of the enrollee claims history.  (Amarasingham:  pgh 27-30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Zarkoob/Eberhardt with the elements as taught by Amarasingham because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Zarkoob (pgh 3-7).      
Claim 6:	Zarkoob/Eberhardt teaches the limitation(s) as shown in the rejection of claim 2.  In regard to the following limitation, Amarasingham teaches:
6. The method of claim 2 wherein the information related to the social media activity of each enrollee is provided to the machine learning network in addition to the enrollee claims history.  (Amarasingham:  pgh 27-30)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Zarkoob/Eberhardt with the elements as taught by Amarasingham because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately 


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        September 28, 2021